Citation Nr: 1627102	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for fracture of the 4th metacarpal of the left hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

The issue of entitlement to service connection for a left thigh injury was also on appeal from the July 2009 rating decision.  However, a subsequent rating decision in April 2014 granted service connection for residuals of left thigh muscle injury, to include claim for left knee, and left thigh scar.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

In September 2014, the Board dismissed the Veteran's appeal of his claim seeking service connection for a lower back disorder, per his written request, and remanded the instant increased rating claim for further development.  This matter has now been returned to the Board for final appellate review.  

This case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   


FINDING OF FACT

1.  The Veteran's current 10 percent rating for his for fracture of the 4th metacarpal of the left hand has been assigned based on the guidance set forth in the rating criteria for Muscle Group IX impairments, which states that a minimum 10 percent rating should be assigned for injuries to this muscle group.   

2.  This Muscle Group IX rating criteria further directs that evaluations for impairments of this muscle group should be assigned based on the rating criteria for limitation of finger motion; however, the Veteran has not demonstrated any compensable limitation of any of the fingers of his left hand, so as to provide a basis for the potential assignment of an increased or separate rating.

3.  The Veteran's recent left hand symptomatology has been attributed to two nonservice-connected upper left extremity neurological impairments, namely left carpal tunnel syndrome and cervical radiculopathy.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a rating in excess of 10 percent for fracture of the 4th metacarpal of the left hand have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.71a, 4.73 , Diagnostic Codes 5230, 5309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter issued in January 2009, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations to assess the severity of his left finger disability in February 2009 and September 2014.  The Board finds that such VA examinations are adequate, when considered in their totality, to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and relevant clinical examinations.  Specifically, while the Board concluded that the 2009 VA examination failed to include evaluations of the Veteran's left hand neurological symptoms and left wrist symptoms, such was clinically assessed during the Veteran's 2014 VA examination, per the Board's remand directives.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.

In September 2014, the Board remanded the case to obtain outstanding the Veteran's VA treatment records and to afford him a contemporaneous VA examination to determine the current severity of his service-connected left fourth finger disability.  Thereafter, the AOJ also obtained updated VA treatment records, and the Veteran was afforded a VA examination in September 2014.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal, i.e., entitlement to an increased rating for his left fourth finger disability.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected finger disability was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability, and the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, subsequent to the hearing, the Board remanded the matter for additional development, to include obtaining outstanding records and affording the Veteran a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left fourth metacarpal fracture residuals are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5309, which outlines the rating criteria for Muscle Group IX.  As this Diagnostic Code instructs that Muscle Group IX impairments are to be rated based on limitation of motion, the Veteran's finger disability has also been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, which outlines the rating criteria for limitation of motion of the ring (fourth) and little (fifth) fingers.  

Generally, muscle group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  With respect to Diagnostic Code 5309, however, different criteria apply.   As indicated in that code, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger.  The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Thus, injury to Muscle Group IX should be rated on limitation of motion, with a minimum 10 percent assigned.  38 C.F.R. 
§ 4.73 , Diagnostic Code 5309, Note.

The rating criteria for limitation of motion of individual digits are set forth in 38 C.F.R. § 4.71a , Diagnostic Codes 5228-5230.  The regulations provide that, if there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluation should be combined.  See preamble to 38 C.F.R. 
§ 4.71a , Diagnostic Codes 5216 to 5230 at Note (5).  

Inasmuch as the rating criteria for Muscle Group IX indicates that injuries to this muscle group often affect adjoining digits, the Board will set forth the rating criteria for limitation of motion of all digits.  The ratings described below are regardless of whether the affected digits are on the dominant or non-dominant hand.

Diagnostic Code 5228 provides that a noncompensable evaluation will be assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) (centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent rating will be assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 20 percent rating will be assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Diagnostic Code 5229 provides that a noncompensable evaluation will be assigned for limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. A 10 percent rating is warranted for limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

Diagnostic Code 5230 provides that a noncompensable evaluation will be assigned for any limitation of motion of the ring or little finger. 

The Veteran filed the instant increased rating claim in December 2008, and, in February 2009, underwent a VA examination of his left hand.  At such time, the examiner noted that the Veteran expressed pain on palpation to his left fourth metacarpal joint.  On range of motion testing, the Veteran was able to bring all fingers of the left hand to the mid palm with no gap, and he could oppose his second through fourth digits to his thumb with no gap.  However, on attempting to oppose the fifth digit to the thumb, the Veteran overshot his thumb due to an inability to adequately adduct the fifth digit.   The examiner assessed the Veteran's left hand grip strength as a 4+ out of 5, and noted that there was no evidence of a bony deformity, erythema, warmth to touch, or swelling of the hand.  The examiner concluded that the Veteran's strength and dexterity of his fourth and fifth left digits was diminished; thus, the examiner concluded that the Veteran's strength and dexterity for grasping, pushing, pulling, twisting, and probing with the left hand is grossly diminished.  

Based on the foregoing, the RO increased the Veteran's former noncompensable rating to a 10 percent rating, as reflected in the July 2009 rating decision on appeal.  The RO stated that the 10 percent rating was assigned based on painful limited motion of the left fourth digit.  Presumably, this rating was awarded pursuant to the Note to Diagnostic Code 5309, which states that Muscle Groups IX injuries affecting the overall hand function should be rated based on limitation of motion, with a minimum 10 percent rating.  

The Veteran's subsequent VA treatment records failed to reflect any specific left finger treatment.  However, during his June 2014 Board hearing, the Veteran reported increased left finger symptomatology.  Specifically, he testified that he was experiencing problems with lifting and gripping objects, left wrist pain and limitation of motion, and numbness and tingling in his fingertips.  Accordingly, the Board remanded the claim in September 2014 to obtain a new VA examination and updated VA treatment records.  

The Veteran's treatment records created prior to September 2014 failed to reflect any specific left fourth finger treatment, and Veteran underwent the requested VA examination in September 2014.  At this time, the Veteran reported experiencing pain in the area of the base of his left thumb and fifth finger (his wrist area) and of numbness on the tips of his second, third, fourth, and fifth fingers.  After conducting a clinical examination of the Veteran's left hand, during which no finger limitation of motion was observed, the examiner stated there were no symptoms reported during this exam that are specific to the Veteran's service-connected left fourth metacarpal fracture residuals.   The examiner stated that, while the Veteran complained of pain on the radial and ulnar side of the wrist and also numbness and tingling of his second thought fifth fingers, his left hand symptoms are not attributable to his service-connected left finger disability.  Rather, any left hand functional impairment, including weakness, numbness, and tingling of his fingertips, is attributable to his nonservice-connected left carpal tunnel syndrome.  

October 2014 VA treatment records reflect that the Veteran underwent an orthopedic surgery consultation, at which time the Veteran's left hand symptoms were attributed to cervical radiculopathy and left carpal tunnel syndrome.  

At the outset of the analysis as to whether an increased rating is warranted for the Veteran's service-connected left finger disability, the Board notes that the Veteran sought and was denied service connection for left carpal tunnel syndrome as secondary to his service-connected left fourth finger disability during this appeal period, as at the time of the denial, recent nerve conduction studies failed to detect left carpal tunnel syndrome.  Moreover, as the Veteran did not perfect an appeal of the RO's denial of this issue, the issue is beyond the current purview of the Board.  

After reviewing the evidence of record, the Board concludes that the clinical evidence of record fails to reveal any functional impairment caused by the Veteran's service-connected left finger disability that warrants the assignment of an increased rating.  In that regard, the Veteran demonstrated no gap between his thumb, index or long finger and his palm during either his 2009 or 2014 VA examinations, thereby precluding the assignment of a separate compensable rating pursuant to Diagnostic Codes 5228 or 5229.  

The Board has also considered the potential applicability of other rating criteria.  With regard to the rating criteria for arthritis, as there is no evidence of arthritis in the Veteran's left fourth metacarpal joint (only in his left fourth metatarsophalangeal joint, as specifically noted by the 2014 VA examiner); thus, an analysis as to whether a separate compensable rating may be awarded pursuant to the rating criteria for arthritis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

As to rating criteria specific to the fourth finger, a compensable rating for a fourth finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a , Diagnostic Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a , Diagnostic Code 5155.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a , Diagnostic Code 5216.   As there is no indication that the Veteran's metacarpophalangeal and proximal interphalangeal joints are ankylosed, evaluations pursuant to this rating criteria are not applicable.

Moreover, as to whether a higher rating is warranted based on evidence of functional loss, the Veteran is not entitled to such an evaluation.  In Johnston v. Brown, 10 Vet. App. 80 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  The Veteran's left finger disability has been assigned a 10 percent rating as a result of the related overall impairment of hand function.  However, with regard to the specific left fourth finger impairment, the only ratings available for limitation of motion or ankylosis are noncompensable evaluations.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40  and 
§ 4.45 are not for consideration for his left ring finger disability.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 . However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected residuals of a left ring finger fracture and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and difficulty using the finger.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected residuals of a left ring finger fracture.

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected left finger disability.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's finger disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In that regard, the Board finds that the Veteran's complaints of pain and limited motion associated with his finger disability are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, and amputation of the ring finger.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected left fourth finger disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his left ring finger disability renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for fracture of the 4th metacarpal of the left hand is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


